DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7, are rejected under 35 U.S.C. 102a1 as being anticipated by Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation).
As to claim 1, Van Giel et al disclose a covering panel, comprising at least one substrate and optionally a top layer.  The substrate comprises a synthetic material, filler material, a foaming agent, a stabilizer, plasticizer, impact modifier, or other additives.  In a first interpretation, talc will read on applicant’s primary material, a second filler will read on applicant’s filler material, a foaming agent is applicant’s foaming agent (85), a stabilizer (110) and a synthetic material (applicant’s binding material).  

As to claim 3, in a second interpretation Van Giel discloses the use of multiple fillers in combination with talc (paragraph 58).  Therefore talc will read on applicant’s filler material and limestone/marble and magnesium carbonate will read on the primary material.

 It should be noted that claim 4 is a product by process claim in that it defines how the board was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  

As to claim 7, Van Giel discloses that multiple synthetic material can be used, as seen in example 6, a first synthetic material is present in an amount of 52.3 wt% and a second material is present in an amount of 23 wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation).
As to claim 5, Van Giel renders claim 1 obvious for the reasons noted above, however is silent to the specific density of the panel.  Van Giel discloses that the density of the substrate is selected dependent on the particular application of the panel.
Therefore one of ordinary skill in the art would be able to have modified Van Giel and formed the flooring panel to have a specific density of 2 to 4 as one of ordinary skill in the art would know how to adjust the density of the panel by the amount of blowing agent used and therefore could obtain a panel with a specific density of between 2 and 4 as both panels are directed to flooring and is a suitable density of flooring applications.


It would have been obvious to one of ordinary skill in the art to have used at least 45% synthetic material, 15% filler material (second filler) 30% talc (first filler) (primary material), .5% foaming agent, 2% stabilizer and .5% lubricant as Van Giel discloses the use of all these materials within the substrate layer and it would have been obvious to one of ordinary skill in the art to have adjust the ratio of these components depending on the desired use of the panel, as one would know to add more foaming agent if it wanted a lighter panel with more void volume.

As to claim 10, Van Giel renders claim 1 obvious for the reasons noted above, however is silent to a first and second primary particle and mesh size.
Van Giel discloses that multiple filler materials can be provided and therefore each of the fillers can have a different particle size as Van Giel teaches the filler particles can have a size range 5 and 200 microns and therefore it would have been obvious to use particles having different sizes as the range the particles can be in size is large and therefore it would be obvious absent teachings of unexpected results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) in view of Cernohous et al (US Publication 20150114552).

Cernohous discloses a composite panel that can be used for flooring wherein the flooring can comprise basalt as a filler material.  
It would have been obvious to one of ordinary skill in the art to have modified Van Giel and used basalt as a filler material as suggested by Cernohous as it’s a known filler material used within flooring material and would be a suitable alternative.   See MPEP 2144.06.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) in view of Fang (US Publication 20150267025).
Van Giel renders claim 1 obvious for the reasons noted above, however is silent the use of a foaming agent regulator.
Fang discloses the use of a foaming agent and a foaming agent regulator within the layer.  
It would have been obvious to one of ordinary skill in the art to have modified Van Giel and used foaming agent regular as suggested by Fang as it’s a known to help control the amount of foaming within the layer.  It would have been obvious to one of ordinary skill in the art to have added an amount of at least 4 percent as one of ordinary skill in the art would know how to adjust the desired amount of foaming to produce the desired density of a panel for its end use.

11-14, 17, 19-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) in view of Song (US Publication 20170298639).
a.	As to claims 11 and 12, Van Giel discloses a covering panel, comprising at least one substrate and a top layer.  The substrate comprises a synthetic material, filler material, a foaming agent, a stabilizer, plasticizer, impact modifier, or other additives.  In a first interpretation, talc will read on applicant’s primary material, a second filler will read on applicant’s filler material, a foaming agent is applicant’s foaming agent (85), a stabilizer (110) and a synthetic material (applicant’s binding material).  The covering panel comprises a top layer that is formed of an underlayment, a decorative layer and a protective layer.  However this reference is silent to a stone veneer top layer.
b.	Song discloses a composite board for flooring, wherein the decorative layer is a stone veneer layer adhered to a substrate layer.
c.	It would have been obvious to one of ordinary skill in the art to have modified Van Giel and used a decorative stone veneer layer as a decorative layer as it would be an aesthetically pleasing design used with flooring and therefore also a suitable alternative to use to provide a desired appearance such as replicating stone.  
	It should be noted that the term in equilibrium is met as the two layers are bonded together on top of each other as this is a board term and the two layers are considered to be balanced.

As to claim 13, in a second interpretation Van Giel discloses the use of multiple fillers in combination with talc (paragraph 58).  Therefore talc will read on applicant’s filler material and limestone/marble will read on the primary material.

As to claims 14 and 17, Van Giel discloses that an underlay can be present under the decorative layer.
It should be noted that the term in equilibrium is met as the three layers are bonded together on top of each other as this is a board term and the three layers are considered to be balanced.

As to claim 19, the underlay will have a higher specific gravity than the core layer as the core layer is foamed while the underlay is made of polymers.

As to claims 20 and 21, Van Giel discloses that adhesives can be used to bond to or more layers together and therefore it would have been obvious to one of ordinary skill in the art to have used an adhesive between the core layer and underlay/stone veneer top layer as it would provide for better bonding between the layers.

As to claims 22 and 23, Van Giel is silent to the specific density of the panel.  Van Giel discloses that the density of the substrate/veneer layer is selected dependent on the particular application of the panel.
Therefore one of ordinary skill in the art would be able to have modified Van Giel and formed the flooring panel to have a specific density of 2 to 4 for the core layer and 2 to 3 for the stone veneer layer as one of ordinary skill in the art would know how to adjust the density of the panel by the amount of blowing agent used and therefore could obtain a panel with a specific density of between 2 and 4 for the core layer as well as adjust the materials for the stone veneer 

As to claims 24 and 27, Van Giel renders is silent to the specifics of the substrate layer.  Van Giel discloses that the first filler material can be present in an amount of 60 to 80% of a first filler material.  The filler material can be present in an amount of 50% by weight of the substrate.  This would allow for at least 15% filler material and 30% primary material.  However this reference is silent to the amounts of other materials.  
It would have been obvious to one of ordinary skill in the art to have used at least 45% synthetic material, 15% filler material (second filler) 30% talc (first filler) (primary material), .5% foaming agent, 2% stabilizer and .5% lubricant as Van Giel discloses the use of all these materials within the substrate layer and it would have been obvious to one of ordinary skill in the art to have adjust the ratio of these components depending on the desired use of the panel, as one would know to add more foaming agent if it wanted a lighter panel with more void volume.

As to claim 25, Van Giel discloses that multiple synthetic material can be used, as seen in example 6, a first synthetic material is present in an amount of 52.3 wt% and a second material is present in an amount of 23 wt%.

As to claim 28, Van Giel is silent to a first and second primary particle and mesh size.
Van Giel discloses that multiple filler materials can be provided and therefore each of the fillers can have a different particle size as Van Giel teaches the filler particles can have a size range 5 and 200 microns and therefore it would have been obvious to use particles having .

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) and Song (US Publication 20170298639) in view of Bradway et al (US Publication 20180127987).
As to claims 15, 16 and 18, Van Giel and Song renders claim 11 obvious for the reasons noted above, however is silent the use of a magnetized underlay.
Bradway discloses a floor panel, wherein the floor panel comprises an underlayment layer which can be a magnetic layer.  
It would have been obvious to one of ordinary skill in the art to have modified Van Giel and Song and a magnetic layer as an underlayment layer as suggested by Bradway as its known to be a suitable underlay layer for flooring.  See MPEP 2144.06.  Further the underlayment layer as disclosed in Bradway can give properties to the panel and therefore could provide magnetically receptive properties to the floor panel.  
It should be noted that the term in equilibrium is met as the three layers are bonded together on top of each other as this is a board term and the three layers are considered to be balanced.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Van Giel et al (WO 2017121499 which US Publication 20190024384 is being used as the direct translation) and Song (US Publication 20170298639) in view of Fang (US Publication 20150267025).
Van Giel and Song renders claim 11 obvious for the reasons noted above, however is silent the use of a foaming agent regulator.

It would have been obvious to one of ordinary skill in the art to have modified Van Giel and Song and used foaming agent regular as suggested by Fang as it’s a known to help control the amount of foaming within the layer.  It would have been obvious to one of ordinary skill in the art to have added an amount of at least 4 percent as one of ordinary skill in the art would know how to adjust the desired amount of foaming to produce the desired density of a panel for its end use.
 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER M POLLEY/               Primary Examiner, Art Unit 1785